 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the light of the foregoing findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.C & C Plywood Corporation is an employer within themeaningof Section 2(2)of the Act, engaged in commerce and business activities which affect commerce withinthe meaning of Section 2(6) and (7) of the Act,as amended.2.Plywood, Lumber and Sawmill Workers Local Union No. 2405, AFL-CIO,is a labor organization within themeaningof Section 2(5) of the Act, as amended,which admits employees of C & C Plywood Corporation to membership.3.Respondent did not, through management's promulgation of a premium pay planfor glue spreader crew workers prior to consultation with union representatives, orthrough its refusal to rescind the plan upon union demand, refuse to bargain withthe Charging Party, within the meaning of Section 8(a)(5) of the Act, as amended;nor has Respondent thereby interfered with, restrained, or coerced employees in theirexercise of rights statutorily guaranteed, within the meaning of Section 8(a) (1) of theAct, as amended.RECOMMENDED ORDERUpon these findings of the fact and conclusions of law, and upon the entire recordin the case, my recommendation is that the Board, pursuant to Section 10(c) of theNational Labor Relations Act, as amended, dismiss the present complaint in itsentirety.Cy Tanner d/b/a Tanner's CleanersandCleaning and LaundryWorkers Union,Local 457, Amalgamated Clothing Workersof America,AFL-CIO.Case No. 5-CA-.671.August 25, 196 .DECISION AND ORDEROn May 12, 1964, Trial Examiner Joseph I. Nachman issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in certain unfair labor practices, and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Decision.He further found that the Re-spondent had not engaged in another unfair labor practice alleged inthe complaint and recommended that such allegation be dismissed.Thereafter, the Respondent and the Charging Union each filed excep-tions,with supporting briefs, to the Decision.Pursuant to the' provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Decision,the exceptions and briefs, and the entire record in this case, and here-by adopts the findings, conclusions, and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-148 NLRB No. 48. TANNER'S CLEANERS427mendedby the Trial Examiner and orders that Respondent, its agents,successors,and assigns,shall take the action set forth in the TrialExaminer's RecommendedOrder.The complaint, withrespect to anyalleged unfair labor practicesother than those found by the TrialExaminer,is hereby dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding on a complaint1pursuant to Section 10(b) of the NationalLabor Relations Act, as amended(herein called the Act),heard by Trial ExaminerJoseph I.Nachman at Washington,D.C., on April 7, 1964,involves allegationsthat Cy Tanner d/b/a Tanner'sCleaners(herein called Respondent or Company),violated Section 8(a)(1) and(3) of the Act.All parties were afforded full op-portunity to be heard,to adduce pertinent evidence,to examine and cross-examinewitnesses,and to argue orally on the record.Oral argument was waived.Althoughindicating an intention to file a brief,neither the General Counsel nor Respondent didso.A brief was received from the Charging Union,and has been duly considered.Upon the pleadings,stipulations,evidence,and the entire record in this case,including my observation of the demeanor of the witnesses,Imake the following:FINDINGS OF FACT2I.THE UNFAIR LABOR PRACTICES ALLEGEDA. Interference,restraint,and coercionRespondent,a sole proprietor,operates a chain of nine retail laundryand dry-cleaning stores in the Washington,D.C., metropolitan area.Apparently after someorganizational activity,Cleaning and Laundry Workers Union,Local 457, Amalga-mated Clothing Workers of America,AFL-CIO (herein called the Union),filed arepresentation petition.An election was held November 15, 1963, resulting in itsbeing certified,on November 26, 1963, as the collective-bargaining representative ofRespondent's employees.During the course of the preelection campaign Respondentwrote certain letters to its employees which letters,while not alleged to be violativeof Section 8(a)(1) ofthe Act,do demonstrate Respondent'sunion animus.Thecomplaint alleges that during the preelection campaign Respondent interrogatedemployees concerning their union activities and sympathies,and the union activitiesand sympathies of their fellow employees,and shortly after the election requestedan employee to engage in surveillance of another employee,an active adherent of theUnion,for the purpose of securing evidence to be used by Respondent as a pretext indischarging the union adherent.These allegations are denied by Respondent.Theevidence relating to those allegations is as follows:The day prior to the election held November 15, 1963, Tanner asked employeeFreddie Bussey if he knew anything about the Union.Bussey replied that hethought the Union was a good idea.Tanner then told Bussey that the Union couldnot do anything for the employees that he (Tanner) could not do; that he couldstill hire and fire as he pleased.3During the week preceding the election,Tanner asked employee McKeever Poseywhat she knew about the Union, and commented that he had heard that another em-ployee(Valarie Hiller),a friend of Posey's,had attended several union meetings.4On the day preceding the election,Tanner also talked to employees in one of hisstores, includingMary Charles,about the Union.Charles testified that on this oc-casion Tanner told the employees that if the Union were successful,he would neverconsider a 5-day week,which he felt the Union would be asking for.About 2 weeksafter the election Tanner again discussed the Union with Charles,telling her that:i Issued March 11.1964, based on a charge filed December 16, 1963.zNo issue of commerce or labor organization is involved.The complaint alleges andthe answer admits facts which establish both of these elementsIfind the facts aspleaded3 This finding is based on the undenied and credited testimony of Bussey.4This finding is based on the undenied and credited testimony of Posey. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe knew who had voted for the Union; he had helped some of those people and theyhad turned against him and voted for the Union; Charles was a young girl and he'felt she had been pushed into .voting for the Union by the others; some of these(specifically mentioning Hiller, among others), were troublemakers, and he had to getthem, out in order to run his business the way he wanted to run it.5 At some un-disclosed time after the election,6 Tanner .called Charles and asked that she meethim at a designated place, saying he had something to discuss with her that he couldnot discuss at the store where Charles worked.When they met, Tanner told Charles,in substance, that he wanted to fire Varnell Peary because she was one of those pushingthe Union and he could not have that in his business; Charles should watch her andwork out something to get Peary out 7 According to Charles, Tanner did not at thistime refer to Charles' practice of getting her own cleaning done at no cost to herby the device of "dummy tickets." 8B. The discharge of Freddie BusseyBussey was employed by Respondent for just over 2 years as a truckdriver.Hisduties consisted, for the most part, of picking up laundry and drycleaning from thevarious stores, taking it to a central plant for processing, and returning the processedgarments to the stores to be claimed by the customer. In addition, Bussey was re-quired to stop at Tanner's home in northeast Washington, during his morning rounds,pick up Tanner's daughter and get her to a school in the vicinity of Glen Echo by9 a.m. Bussey's starting salary was $55 weekly, and from time to time he received un-solicited increases so that his salary at the time his employment terminated was $70weekly.Although Respondent introduced some testimony tending to show derelictionof duty on the part of Bussey, such as too many accidents with the truck, refusal tohave it inspected, and delay in the delivery of supplies to the various stores, the factremains that Tanner admitted that the aforementioned factors had nothing todo with the termination of Bussey's employment, and had he not refused to take his(Tanner's) daughter to school on November 18, as hereafter set forth, "his jobwould have been there." In fact, Tanner's position is that he did not dischargeBussey; that Bussey quit.The circumstances surrounding the testimony of Bussey's employment are basicallyundisputed.Bussey voted in the election held on Friday, November 15, and whilehe worked on Saturday, November 16, he did not see Tanner that day. On Monday.November 18, Bussey was late getting to work, arriving about 7:30 a.m., instead, ofthe fixed reporting hour of 7 a.m.Bussey explained that he had been out late thepreceding night, and had overslept.According to Bussey, Tanner threatened to firehim if he was late again, and complained that Bussey would be late getting Tanner'sdaughter to school.9According to Tanner, Bussey then replied that he had been toldby the Union that taking Tanner's daughter to school was not part of his job 105 This portion of Charles' testimony was not undenied by Tanner, and I credit it9 Charles' testimony does not disclose the precise time of this incident, except that itwas after the conversation last referred to, and prior to February 1964, when Charles leftRespondent's employ.Tanner fixed the time of this conversation as about 3 months beforeCharles quit7 Peary had been active on behalf of the Union during the organizational campaign, hav-ing distributed authorizationcards andobtainedsignaturesto them.After the electionshe was a member of the Union's negotiating committee8 Tanner admitsa conversation with Charles on this occasion, but had a different ver-sion of whatwas saidTannertestified that he hadlearned fromPeary that Charles wasgetting her own drycleaning done without cost by using "dummy tickets" ; on this occa-sion he asked Charles why she had done this and Charles told him Peary had shown herhow to use the "dummy tickets," and she thought she could get away with it, he (Tanner)then told Charles that he knew Peary had been stealing, but he had no proof of it, and ifshe (Charles) would help get such evidence, it would be of help to Respondent ; Charlespromised to help get the requested evidence and he promised to gives Charles "anotherchance " I do not credit Tanner because under the circumstances, including his demon-strated hostility to the Union, and the statements attributed to him whichhe did notdeny, thus tacitly admitting them, I regard the testimony given by Charles to be the moreprobable.9Tanner did not deny that he threatened to fire Busseyfor tardiness.I therefore creditBussey in that regard.'°Bussey did not deny the statement attributed to him by Tanner who, in thatregard,is corroborated by ThompsonI therefore credit Tanner in that respect. TANNER'S CLEANERS429Tanner then told Bussey that if taking his daughter to school was too much trouble,just to forget about it, and asked Bussey for the keys to the truck.ll Tanner admittedthat when he told Bussey"to forget about it,"he meant Bussey's job, and that whenhe asked for the truck keys, he meant that Bussey was no longer employed byRespondent.Bussey handed over the keys, as requested by Tanner, and has not sinceworked for Respondent.12II.CONCLUDING FINDINGSA. Interference, restraint, and coercionI find and conclude that Respondent violated Section 8(a)(1) of the Act by thefollowing conduct, heretofore found, which tended to restrain and coerce Respond-ent's employees in the exercise of rights guaranteed to them by Section 7 of the Act:1.The interrogation of Bussey and Posey as to what they knew about the Union,and the interrogation of Posey as to whether Hiller had attended union meetings.As this interrogation was plainly not for the sole purpose of determining whetherRespondent was under a legal obligation to deal with the Union, the rule ofBlueFlash Express,109 NLRB 591, has no application here. SeeZimnox Company,140 NLRB 1229, 1234.2.Tanner's statement to employee Charles that he knew who had voted for theUnion.This statement was calculated to convey to Charles the idea that theunion activities of his employees were under surveillance by Respondent,and tendedto restrain or coerce them in the exercise of their Section 7 rights.3.Tanner's request to Charles- that the latter work out some way to get rid ofPeary because she was one of those pushing the Union,which he could not havein his business.B. The alleged 8(a) (3) violationI find and conclude that the General Counsel has failed to establish by a pre-ponderance of the evidence that Bussey's discharge was discriminatorily motivated.It is true that Respondent's union animus had been established, and the dis-charge occurred shortly after the employees had, in a Board-conducted election,selected the Union as their representative.But it does not follow from those factsalone that Bussey's discharge was discriminatorily motivated.13The latter is whatthe General Counsel must prove, if he is to prevail. In discharging Bussey, Tannerwas motivated,I find,only byBussey's statementthat taking the daughter to schoolwas not a part of the duties which Tanner could appropriately assign to him, andthat he acted only because of this affront to managerial authority.Whether taking thedaughter to school is a duty that Tanner should not have assigned to Bussey is nota relevant issue.So far as the Act is concerned,Tanner could assign Bussey to anyduties, and if he discharged Busseysolelybecause of the latter's failure to performthose duties,as I have found to be the case here, there is no violation of Section8(a)(3).Accordingly,I shall recommend that this allegation of the complaint bedismissed.11Madilyn Thompson, employed by Respodnent as a "trouble shooter"-that is, fillingin for any absent employee-testified that she was present and heard the conversation be-tween Tanner and Bussey the morning of November 18According to Thompson, Bussey,after announcing that it was not part of his job to take Tanner's daughter to school,threw the truck keys on the counter and walked out. As Tanner himself does not claimthat the incident occurred as Thompson testified,and admits that he asked Bussey forthe keys, I do not credit Thompson.12In addition to the testimony set forth above, Mary Charles testified that when shemet Tanner,as he had requested,the latter also mentioned that he couldn't take Busseyback ; that he (Tanner)should have known Bussey "was pretty tight with some of thegirls he wanted to get rid of"Later she testified that Tanner had said he hoped shewas not mad at him(Tanner)for letting Bussey go,but he had to do it for reasons shewould not understand.When confronted with her affidavit given the Board's agent,Charles admitted that she had there stated that Tanner told her that he fired Bussey be-cause he wouldn't take his daughter to school.In view of this inconsistency I do notcredit Charles with respect to any statements allegedly made to her by Tanner as thereason for discharging Bussey.is In my view of the case,it is unnecessary to decide whether Bussey was dischargedas the General Counsel contends, or quit, as Respondent contends.For the purpose ofdecision I have assumed that Bussey was discharged. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDM. THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and take certain affirmative actionfound necessary to effectuate the policiesof the Act.Upon the foregoing finding of fact, and upon the entire record in this case, I makethe following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin themeaning of Sec-tion 2(2), (6), and(7) of the Act.2.TheUnion is a labor organization within the meaning of Section 2(5) ofthe Act.3.By the conduct set forthin sectionII A, above,Respondent has interfered with,restrained,and coerced its employees in the exercise of rights guaranteed to themby Section7 of the Act,and thereby engaged in and is engaging in unfair laborpractices proscribed by Section8 (a) (1) of the Act.4.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.5.The evidence fails to establish that the discharge of Bussey was discriminatorilymotivated,and the allegations of the complaint in that respect should be dismissed.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and theentire record in thecase,and pursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, it is recommended that Cy Tanner, d/b/a Tanner's Cleaners,his agents,successors,and assigns, shall:1.Cease and desist from:(a) Interrogating his employees as to theirunionactivities, or the union activitiesof their fellow employees.(b)Making statements to his employees which might reasonably be construedto mean thatthe unionactivities of such employees are or were under surveillanceby Respondent.(c) Soliciting an employeeto find a pretext for the discharge of other employeesbecause of their activities in supportof a union.(d) In any like or relatedmanner interferingwith, restraining, or coercing hisemployees in the exercise of the right to self-organization, to form labor organiza-tions, to join orassistCleaning and Laundry Workers Union, Local 457, Amalga-mated Clothing Workers of America, AFL-CIO, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engagein other concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activities.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a) Post at his principal office in Washington, D.C., and at each of his branchstores, copiesof the attached notice marked "Appendix." 14Copies of said notice,to be furnished by the Regional Director for Region 5 of the National LaborRelationsBoard (Baltimore, Maryland), shall, afterbeingduly signed by him or his dulyauthorized representative, be posted immediately upon receipt thereof, and shall besomaintained for 60 consecutive days thereafter in conspicuous places, includingall places where noticesto employees are customarily posted.Reasonable steps shallbe taken toinsure thatsaid notices are not altered, defaced, or covered by any othermaterial.(b)Notify saidRegionalDirector, in writing, within 20 days from the date ofreceipt of thisDecision,whatstepshe has taken to comply herewith.15is In. the event, that this Recommended Order Is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the RecommendedOrder of aTrial Examiner" in, the notice. If the Board's Order is enforced by a decree of a UnitedStates Court of Appeals, the notice will be,further amended by the substitution of thewords "a Decree of the United States Court of Appeals, Enforcing an Order" for thewords "a Decision and Order."1In the event that this, Recommended Order Is adopted by the Board,this provisionshall be modified to read: "Notify said,; Regional Director, In, writing, within ,10 daysfrom the date of this Order, what steps he has taken to comply herewith." INDEPENDENTSTAVE COMPANY, INC.431APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT interrogate our employees as to their union activities, or theunion activities of their fellow employees.WE WILL NOT make statements to our employees that might reasonably beconstrued to mean that the union activities of our employees are or were undersurveillance by us.WE WILL NOT ask our employees to find some excuse for discharging someother employee because of the latter's union activities.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization, to form labororganizations, to join or assist Cleaning and Laundry Workers Union, Local 457,Amalgamated Clothing Workers of America, AFL-CIO, or any other labororganization, to bargain collectively through representatives of their own choos-ing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any and all suchactivities.All our employees are free to become or remain, or to refrain from becoming orremaining, members of Cleaning and Laundry Workers Union, Local 457, Amalga-mated Clothing Workers of America, AFL-CIO, or any other labor organization.Cy TANNER D/B/A TANNER'S CLEANERS,Employer.Dated-------------------By--------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, Sixth Floor,707 North Calvert Street, Baltimore, Maryland, Telephone No. 752-8460, Extension2100, if they have any question concerning this notice or compliance with itsprovisions.Independent Stave Company, Inc.andCoopers InternationalUnion of North America, AFL-CIO and Local 42 of CoopersInternational Union of North America, AFL-CIO.Case Yo.17-CA-.t78.August 25, 1964DECISION AND ORDEROn May 8, 1964, Trial Examiner George J. Bott issued his Decisionin the above-entitled proceeding, finding that Respondent had engagedin and wasengaging in certain unfair labor practices violative ofSection 8(a) (5) and (1) of the Act and recommending that it ceaseand desist therefrom and take certain affirmative action as set forth inthe attached Decision.Thereafter, the General Counsel and Respond-ent filed exceptions to the Trial Examiner's Decision and supportingbriefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bersFanning and Jenkins].148 NLRB No. 49.